FILED
CHARLOTTE, NGC

IN THE UNITED STATES DISTRICT COURT DEC 22 202
FOR THE WESTERN DISTRICT OF NORTH CAROLINA
CHARLOTTE DIVISION US DISTRICT COURT

WESTERN DISTRICT OF NC
DOCKET NO.: 3:18cr359-RIC

UNITED STATES OF AMERICA )
) CONSENT ORDER AND
v. ) JUDGMENT OF FORFEITURE
) PENDING RULE 32.2(c)(2)
BRIAN PARKS MOORE )

BASED UPON the Defendant’s plea of guilty and finding that there is a nexus between
the property listed below and the offense(s) to which the Defendant has pled guilty and that the
Defendant (or any combination of Defendants in this case) has or had a possessory interest or other
legal interest in the property, IT IS HEREBY ORDERED THAT:

1, The following property is forfeited to the United States pursuant to 18 U.S.C. §
2253 and/or 28 U.S.C. § 2461(c), provided, however, that forfeiture of specific assets is subject to
any and all third party petitions under 21 U.S.C. § 853(n), pending final adjudication herein:

One Lenova CPU, serial number ES07926722', seized on or about November 13, 2018,
during the investigation; and

One Simple Tech Hard Drive, serial number 0813532320520322, seized on or about
November 13, 2018, during the investigation.

2. The United States Marshals Service, the investigative agency, and/or the agency
contractor is authorized to take possession and maintain custody of the above specific asset(s).

3. If and to the extent required by Fed. R. Crim. P. 32.2(b)(6), 21 U.S.C, § 853(n),
and/or other applicable law, the United States shall publish notice and provide direct written notice
of forfeiture.

A, Any person, other than the Defendant, asserting any legal interest in the property
may, within thirty days of the publication of notice or the receipt of notice, whichever is earlier,
petition the court for a hearing to adjudicate the validity of the alleged interest.

5. Pursuant to Fed. R. Crim. P. 32.2(b)(3), upon entry of this order, the United States
Attorney’s Office is authorized to conduct any discovery needed to identify, locate, or dispose of
the property, including depositions, interrogatories, and request for production of documents, and
to issue subpoenas pursuant to Fed, R. Civ. P. 45.

 

! The serial number was incorrectly identified in the Bill of Indictment (Doc. 3),

Case 3:18-cr-00359-RJC-DCK Document 36 Filed 12/22/20 Page 1 of 2
6, As to any specific assets, following the Court’s disposition of all timely petitions,
a final order of forfeiture shall be entered. If no third party files a timely petition, this order shall
become the final order of forfeiture, as provided by Fed. R. Crim. P. 32.2(c)(2), and the United
States shall have clear title to the property, and shall dispose of the property according to law.

The parties stipulate and agree that the aforementioned asset(s) constitute property derived
from Defendant’s crime(s) herein or property used in any manner to facilitate the commission of
such offense(s) and are therefore subject to forfeiture pursuant to 18 U.S.C. § 2253 and/or 28
U.S.C. § 2461(c). The Defendant hereby waives the requirements of Fed. R. Crim. P. 32.2 and
43(a) regarding notice of the forfeiture in the charging instrument, announcement of the forfeiture
at sentencing, and incorporation of the forfeiture in the judgment against Defendant. If the
Defendant has previously submitted a claim in response to an administrative forfeiture proceeding
regarding any of this property, Defendant hereby withdraws that claim. If Defendant has not
previously submitted such a claim, Defendant hereby waives all right to do so. As to any firearms
listed above and/or in the charging instrument, Defendant consents to destruction by federal, state,
or local law enforcement authorities upon such legal process as they , in their sole discretion deem
to legally sufficient, and waives any and all right to further notice of such process or such
destruction.

R. ANDREW MURRAY
UNITED STATES ATTORNEY

Mb tle Me a bee Dye Myers
(ALFREDO DE LA ROSA BRIAN PARKS MOORE
Assistant United States Attorney Defendant

  
   

 

tA OSEGUERA, ESQ.
ttorne’y for Defendant

Signed this the ‘VW day of December 2020.

ates (Lord

inet HONORABLE ROBERT J. CONRAD, IR.
UNITED STATES DISTRICT JUDGE {

¢

Case 3:18-cr-00359-RJC-DCK Document 36 Filed 12/22/20 Page 2 of 2
